            Case 1:19-cv-00177-EGS Document 24 Filed 10/30/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                        )
                                             )
                Plaintiff,                   )
                                             )
       v.                                    )       Case No. 19-cv-177 (EGS)
                                             )
U.S. DEPARTMENT OF JUSTICE,                  )
                                             )
                Defendant.                   )
                                             )

                                  JOINT STATUS REPORT

       Pursuant to this Court’s order of September 28, 2020, the parties jointly report that they

continue to intend to reach an amicable resolution of the issues remaining in this case, and are

working to do so. The parties request the Court’s leave to submit a further joint status report no

later than November 20, 2020, if they have not stipulated to dismissal of the case before then.


                                                     Respectfully submitted,

                                                     JEFFREY BOSSERT CLARK
                                                     Acting Assistant Attorney General

                                                     MARCIA BERMAN
                                                     Assistant Director
                                                     Federal Programs Branch

                                                     /s/ James Bickford
                                                     JAMES BICKFORD
                                                     Trial Attorney (N.Y. Bar No. 5163498)
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street, NW
                                                     Washington, DC 20530
                                                     James.Bickford@usdoj.gov
                                                     Telephone: (202) 305-7632
                                                     Facsimile: (202) 616-8470

                                                     Counsel for Defendant
        Case 1:19-cv-00177-EGS Document 24 Filed 10/30/20 Page 2 of 2




                                                 and

                                          /s/ James F. Peterson
                                          James F. Peterson
                                          JUDICIAL WATCH, INC.
                                          DC Bar No. 450171
                                          425 Third St, SW, Suite 800
                                          Washington, DC. 20024
                                          T: 202-646-5172
                                          F: 202-646-5199

Date: October 30, 2020                    Counsel for Plaintiff




                                    -2-
